Citation Nr: 0628858	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-37 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased (compensable) evaluation from 
an initial grant of service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1945.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision in which 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for bilateral hearing loss and tinnitus.  In May 2005, the 
Board granted service connection for bilateral hearing loss 
and remanded the claim for service connection for tinnitus.  
In June 2005, the RO assigned a noncompensable (zero percent) 
initial rating for bilateral hearing loss.  In February 2006, 
the Board again remanded the claim for service connection for 
tinnitus.

The issue of entitlement to an increased (compensable) 
evaluation from an initial grant of service connection for 
bilateral hearing loss disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Tinnitus is not shown to be related to the veteran's period 
of service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of letters from the 
RO in March 2003 and February 2006.  These letters informed 
the veteran of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the VA.  The March 
2003 letter was issued prior to the initial adjudication of 
his case in July 2003, and there is therefore no prejudicial 
timing defect under Pelegrini.  The Board also notes that the 
claim was readjudicated by the RO in September 2005 and March 
2006, as shown by the supplemental statements of the case 
issued in those months.  There is no indication that the 
veteran has not been properly apprised of the appropriate 
legal standards, and his and VA's obligations, pursuant to 
the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board observes that notice that a disability rating and 
effective date would be assigned in the event of award of the 
benefit sought was not provided in any VCAA letter sent to 
the veteran.  However, inasmuch as service connection is not 
awarded herein, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  

Duty to assist

The veteran's service medical records have been sought, but 
were apparently destroyed in the July 1973 fire at the 
National Personnel Records Center.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) (VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile).  However, post-service private medical 
records and the report of a VA examination, with addendum, 
have been associated with his claims folder.  He was offered, 
and declined, the opportunity to present testimony at the RO 
and/or before a member of the Board.  The Board has carefully 
reviewed his statements and concludes that he has not 
identified further probative evidence not already of record 
that could be obtained, or that there is any outstanding 
evidence with respect to the veteran's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
case.  There is no indication in the file that there are 
additional available and relevant records that have not yet 
been secured.

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, in support of the claim.  
The Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As noted above, the veteran's service medical records were 
apparently destroyed by fire at the National Personnel 
Records Center, and are therefore unavailable.  The Board is 
aware that in such situations, it has a heightened obligation 
to explain its findings and conclusions and carefully 
consider the benefit-of-the-doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

In the instant case, it is unclear whether the veteran does, 
or does not, have tinnitus.  The report of the VA 
audiological examination conducted in July 2005 does not 
reflect that a diagnosis of tinnitus was rendered, but does 
note that the veteran indicated at the time of the 
examination that "tinnitus...started about 5-6 years after the 
(sic) military duty."  Similarly, the February 2006 addendum 
to that examination report references "the tinnitus the 
[veteran] experiences."  The Board will accordingly presume, 
for the purpose of this discussion only, that tinnitus is 
currently manifested.  Hickson element (1) is therefore met.  

The evidence also indicates that the veteran may have 
incurred an inservice injury, in the form of acoustic trauma.  
He has furnished a history of inservice exposure to loud 
noise, along with having served during service in the Army 
Corps of Engineers.  Hickson element (2), an inservice injury 
or disability, is satisfied.

The evidence, however, does not demonstrate that tinnitus 
that the veteran may currently manifest is related to his 
inservice acoustic trauma.  To the contrary, such a 
relationship was specifically rejected on VA audiological 
examination in July 2005, the report of which shows that the 
examiner noted that the veteran first noticed tinnitus at 
least five years following service, and that "that length of 
gap does not suggest a cause effect relationship...between 
military noise and the [veteran's] hearing loss....[I]t is not 
as likely as not that...tinnitus...is related to his military 
duty."      The examiner reiterated this position in the 
addendum he provided in February 2006.  While the veteran has 
alleged that there is a nexus between his current tinnitus 
and his inservice noise exposure, it is not shown that he has 
the requisite medical training or expertise that would render 
him competent to proffer medical opinions; see Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (lay persons cannot 
offer opinions requiring medical knowledge).  The veteran's 
contentions, accordingly, are not as probative as the absence 
of clinical evidence establishing a relationship between his 
service and his current tinnitus, and the Board must find 
that Hickson element (3), a medical nexus, is not satisfied.

In brief, the preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus.  That 
claim, accordingly, fails.


ORDER

Service connection for tinnitus is denied.


REMAND

As indicated above, the veteran is also seeking a compensable 
initial evaluation for his bilateral hearing loss disability, 
which was rated as noncompensable by the RO in June 2005 
following the Board's grant of service connection for that 
disability.  VA documentation indicates that the veteran 
filed a notice of disagreement (NOD) with that rating in 
January 2006, after which the RO issued a statement of the 
case (SOC) on June 26, 2006.  However, those two documents 
(the NOD and the SOC) have not been associated with the 
veteran's claims file.

Accordingly, the case is REMANDED for the following action:

The RO is to associate with the veteran's 
VA claims file both the NOD submitted by 
the veteran in January 2006, with 
reference to the noncompensable evaluation 
assigned by the RO in June 2005 for 
bilateral hearing loss disability, and the 
SOC issued by the RO on June 26, 2006, in 
response to that NOD, as well as any other 
documents and evidence which may exist in 
a temporary folder at the RO, and which 
have not been previously associated with 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


